Citation Nr: 0909946	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to the service-connected disability of 
post-traumatic stress disorder (PTSD).

REPRESENTATION


Appellant represented by:  West Virginia Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Sleemi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Hartford, Connecticut Department of Veterans' Affairs (VA) 
Regional Office (RO).  The RO also issued subsequent rating 
decisions in February 2003 and May 2003 following the 
submission of additional evidence.  Jurisdiction has since 
been transferred to the Huntington, West Virginia VARO.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in March 2005.  A 
transcript of that hearing has been associated with the 
claims file.

The Board remanded this case for further development in 
August 2005 and in May 2008.  

In a November 2008 statement, the Veteran reported that he is 
no longer represented in this case and will be representing 
himself.

The record raises a claim of entitlement to a total rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities based upon several medical documents 
submitted by the Veteran indicating that he is unemployable.  
However, this claim has not been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, currently 
evaluated as 50 percent disabling.

2.  Affording the Veteran the benefit of the doubt, the 
medical evidence of record demonstrates that a heart 
condition originated service.

3.  Affording the Veteran the benefit of the doubt, the 
medical evidence of record demonstrates that the Veteran's 
current heart condition is directly related to his service-
connected PTSD.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
heart condition was incurred in or aggravated by active 
service and is proximately due to, or the result of, the 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the December 2002 rating decision, he 
was provided notice of the VCAA in November 2002.  Additional 
VCAA letters were sent in August 2003, August 2005 and June 
2008.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran received additional notice in June 
2008, pertaining to the downstream disability rating and 
effective date elements of his claim, and was furnished a 
Statement of the Case in September 2003 with subsequent re-
adjudication in October 2004, November 2007 July 2008 and 
October 2008 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, online treatise information, private 
medical records, VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran and 
his former representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases (including cardiovascular-renal 
diseases) may be service connected on a presumptive basis if 
manifested in the first year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
cardiovascular disorder been either caused or aggravated by 
his service and has advanced several theories to support his 
allegations.  Initially, he alleges that his cardiovascular 
disorder was first manifested in service, but was 
misdiagnosed.  He also alleges that his exposure to high 
levels of carbon monoxide and asbestos in the boiler room 
aboard the U.S.S. Blandy during service caused his current 
cardiovascular disorder and that his service treatment 
records misdiagnosed him with the flu which, in actuality, 
was a heart condition resulting from carbon monoxide 
exposure.  Alternatively, the Veteran alleges that his taking 
Co-pyronil, prescribed for him during service, caused his 
current cardiovascular disorder.  Finally, the Veteran 
asserts that his service-connected PTSD aggravates his 
current heart condition.

The Veteran has submitted numerous online treatises which 
indicate, in general terms, that a relationship exists in 
some cases between heart conditions and PTSD, heart 
conditions and asbestos exposure, heart conditions and carbon 
monoxide exposure as well as information on high blood 
pressure and how war trauma may lead to heart attacks.  The 
Veteran also submitted treatise information regarding the 
misdiagnosis of symptoms related to heart disease.

Service treatment reports are absent any findings of a heart 
condition or similar condition.  In a September 1965 report 
of medical history, the Veteran noted that his health was not 
good and reported a history of swollen or painful joints, 
sinusitis, hay fever, asthma, shortness of breath, lameness, 
"trick" or locked knee and nervous trouble of any sort 
which were all treated in the past.  In a February 1968 
treatment report, during a psychiatric evaluation, the 
Veteran's blood pressure was noted as 146/102.  During a May 
1967 report, the Veteran was diagnosed with a flu syndrome, 
which he alleges was misdiagnosed and was actually a 
precursor to his heart condition as the result of carbon 
monoxide exposure.  The report noted that upon examination, 
the heart was within normal limits.  The separation 
examination was absent of any complaints or findings of a 
heart condition or similar condition and the Veteran's blood 
pressure was 110/78.

A March 1970 VA examination found no evidence of cardiac 
enlargement, murmur or arrhythmia. 

Private medical records from January 1989 to May 2008 and VA 
outpatient treatment reports from September 1975 to May 1976 
and from November 2002 to August 2008 reflect that the 
Veteran was initially diagnosed with a heart condition, 
coronary artery disease, in December 1992 following a 
hospitalization for chest pains.  He was subsequently 
diagnosed with and treated for heart conditions including 
coronary artery disease, unstable angina, cardiomegaly, 
ischemia, chest pain and chest discomfort.  The Veteran 
underwent a triple coronary artery bypass graft in June 1993.  

VA outpatient treatment reports from September 1975 to May 
1976 reflect the Veteran was treated for viral meningitis, 
dizziness, headaches and facial pain.  A September 1975 
report noted no history of heart or hypertensive disease.  
The Veteran's blood pressure readings from this time were 
160/80, 130/80 140/90, 110/79, 150/68 and 150/70.  A December 
1975 electrocardiogram (ECG) reflected small Q waves in leads 
II and III and AVF as well as non specific ST segment changes 
in V1-V4.  A private report from February 1996 diagnosed the 
Veteran with chest pain and coronary artery disease and noted 
that the complications included anxiety.  A December 1996 
private report noted chest pain was associated with anxiety.  
A November 2002 VA outpatient treatment report noted in the 
Veteran's reported history that he had his first myocardial 
infarction at 21 years old and a second at 30 years old.  VA 
outpatient treatment reports from December 2007 and November 
2007 noted that the Veteran's chest pain and pressure 
occurred in conjunction with nightmares or increased anxiety 
related to his PTSD and that recurrent emotion precipitated 
[chest] discomfort when he "gets excited" secondary to his 
PTSD.  An August 2008 VA outpatient treatment report noted 
the Veteran's significant cardiac issues with his angina were 
worsened with high levels of anxiety.

In a March 1996 VA examination, the Veteran was diagnosed 
with coronary artery disease and unstable angina.

A March 1998 opinion furnished by a private physician 
reported that the Veteran suffered from familial 
hypercholesterolemia with premature coronary and peripheral 
vascular disease and there was every reason to believe that 
his chest symptoms are a manifestation of coronary artery 
disease, given a positive exercise test in May 1997.   The 
physician continues to explain that there was little doubt 
that these symptoms can be aggravated by stress. 

In a February 1999 letter, a private physician reported that 
the Veteran was being treated for episodes of visual 
symptoms, confusion and facial numbness either related to 
cerebral ischemia or complicated migraine and it seemed clear 
that some episodes of his symptoms had been precipitated by 
psychological stress.  Such a relationship was noted with the 
Veteran's neurologic events as well as his cardiac events.  
The physician concluded that it was medically advised that 
the Veteran should avoid, to the degree possible, stressful 
events which could precipitate his symptoms.

In November 2002, two letters from private physicians note 
that a December 1975 VA treatment record indicates that an 
ECG study conducted at that time revealed some abnormalities.  
One physician opined that the interpretation of the ECG would 
suggest that there was an abnormality at least at that time, 
while the other physician further opined that, with the 
Veteran's predisposing background, that these findings might 
suggest the occurrence of inferior infarction at some prior 
date.  He further opined that because of the 
hypercholesterolemia it would certainly seem difficult to 
categorically exclude the possibility of a small myocardial 
infraction in 1966.  These opinions appear to be based solely 
on the December 1975 treatment record and on the Veteran's 
reported history.

In a January 2003 letter, a private physician reported that 
he reviewed a December 1975 treatment report at which time 
the Veteran was admitted with a headache, nausea, vomiting, 
photophobia, lethargy and othrostatsis.  The physician noted 
that although these symptoms are not classic of coronary 
artery disease, they do not preclude its existence.  While, 
the physician was unable to review the ECG from 1975, he 
concluded that much of Mr. [redacted] symptoms from the early 
60's seemed consistent with the presence of early onset 
coronary artery disease.  

In a January 2006 VA examination, the Veteran was diagnosed 
with coronary artery disease, status post a triple coronary 
artery bypass graft and several angioplasties, bilateral 
carotid stenosis with right carotid endarterectomy and left 
carotid bruit, hypertension and peripheral vasculopathy.  The 
examiner opined that the probability of the Veteran having 
coronary artery disease as a result of the use of Co-pyronil 
is less likely and that the adverse side effects would have 
been detected soon after the medication use.  The examiner 
also addressed the link of Co-pyronil with other medications 
such as Celebrex, Naprosyn and Vioxx for causing 
cardiovascular diseases and determined that the other 
medications were of a different class and act on a different 
pathway.  In regard to whether the use of salt tablets in 
service to treat vomiting potentially caused a cardiac 
arrhythmia, the examiner noted that the effect would have 
been immediate and no such documentation of this effect on 
the Veteran as reported.  Regarding the single episode of 
elevated blood pressure in service, the examiner concluded 
that the Veteran did not qualify for hypertension in service.  
The examiner opined that the Veteran's carotid stenosis and 
atherosclerotic coronary artery disease are less likely due 
to the 1966 carbon monoxide exposure that his traditional 
risks of hyperlipidemia and family history as alluded to by 
his cardiologists.  In addition, the examiner opined that 
without compelling information to rule in or rule out a 
myocardial infarction in 1966, the Veteran, with more likely 
than not exposure to carbon monoxide and heat had at least as 
likely as not a myocardial insult in 1966.  Finally, the 
examiner opined that given the literature that does not 
support atherosclerosis from carbon monoxide exposure, the 
Veteran's other diffused coronary artery disease, carotid 
stenosis and peripheral vascular disease are less likely from 
in-service exposure.

In a February 2008 letter, a private social worker summarized 
the Veteran's treatment for PTSD and noted that the Veteran 
reported during his last hospitalization that he was informed 
his PTSD was exacerbating his health problems.

In a June 2008 addendum to the January 2006 VA examination, 
the examiner clarified his original opinion, stating that it 
was less likely that the Veteran's heart condition was 
directly related to his in-service exposures, as alluded to 
in the earlier examination report.  The examiner also 
concluded that it was unlikely that PTSD caused the Veteran's 
current heart conditions, noting that as the Veteran's first 
diagnosis of PTSD was in 2005, his first myocardial 
infarction was at the age of 21, in 1967 and second heart 
attack at the age of 30, in 1975, which alone made the 
association very unlikely.  In regards to "how much PTSD 
causes heart disease" and whether there may be underlying 
associations between PTSD and subsequent heart disease, the 
examiner noted that it was less likely than not an 
association between PTSD and heart disease existed, citing 
several medical studies.  

In a May 2008 letter, the Veteran's private treating 
physician reported that it was possible that at least some of 
the Veteran's symptoms reported during service were due to 
early anginal pain from heart disease and that he was 
reasonably sure the Veteran's vascular disease started in his 
early twenties.  The physician reasoned that the Veteran's 
cholesterol levels had always been in the 400's to 600's 
despite appropriate medical therapy and levels of this 
magnitude were indicative of a genetic component which would 
mean his disease started early in life and would have been 
present in an early stage during his active military service.  
He further opined that the degree to which the disease has 
progressed was attributable to the Veteran's hereditary make-
up plus any effect of psychological and or physical stressors 
endured during and after the boiler explosion in 1966.

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the on balance the evidence supports the 
Veteran's claim for service connection for a heart condition, 
to include as secondary to the service-connected disability 
of PTSD.  The evidence of record also reflects that the 
Veteran's current heart condition is related to his active 
service by way of several private medical opinions as well as 
uncontradicted findings noted by the VA examiner.  In this 
regard, the Board notes that while the service treatment 
reports are absent of any findings of a heart condition, a 
December 1975 ECG, as interpreted by the private physician in 
a November 2002 letter, indicated the Veteran suffered some 
heart abnormalities in 1975 and that because of the 
hypercholesterolemia it would certainly seem difficult to 
categorically exclude the possibility of a small myocardial 
infraction in 1966.  This conclusion was supported by other 
private physicians in January 2003 and May 2008 medical 
opinions.  Moreover, this nexus opinion was supported by the 
VA examiner who opined that without compelling information to 
rule in or rule out a myocardial infarction in 1966, the 
Veteran, with more likely than not exposure to carbon 
monoxide and heat had at least as likely as not a myocardial 
insult in 1966.  While the examiner later clarified his 
opinion, such a clarification specifically ruled out a 
relationship between the Veteran's heart condition and "in-
service exposures" only.  The record does not include any 
other evidence that would contradict the nexus opinions 
furnished.  

Moreover the evidence of record also reflects that the 
Veteran currently has a diagnosis of coronary artery disease, 
is service-connected for PTSD and a relationship between the 
heart condition and the service-connected PTSD, in the form 
of aggravation, is established by way of a medical nexus 
opinion.  In this regard, the Board notes that the Veteran's 
private and VA outpatient treatment reports suggest a 
correlation between anxiety and his heart conditions as early 
as February 1996.  VA outpatient treatment reports as recent 
as April 2008 to August 2008 note the Veteran's cardiac 
symptoms occurred in conjunction with nightmares or increased 
anxiety related to his PTSD and were worsened with high 
levels of anxiety.  The Board notes that while the VA 
examiner found that it was less likely than not that an 
association between PTSD and heart disease existed, the 
supporting rationale included several studies and the fact 
that the Veteran's family history and early manifestation of 
heart disease although never specifically referring to 
aggravation.  In fact, this issue was phrased as "how much 
PTSD caused heart disease."  Moreover, private opinions from 
physicians in March 1998 and February 1999 indicate that 
cardiac symptoms were aggravated by PTSD and are consistent 
with several private and VA treatment reports indicating such 
a correlation existed as early as February 1996 and 
continuing to the present time.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for a heart condition, to include as 
secondary to the service-connected disability of PTSD, is 
warranted.


ORDER

Service connection for a heart condition, to include as 
secondary to the service-connected disability of PTSD, is 
granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


